RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 LPRAAp. XXI-B, se constituyen las siguientes Salas de Verano para funcionar durante el receso:

Del 1 de julio al 31 de julio de 2014

Hon. Anabelle Rodríguez Rodríguez, presidenta
Hon. Mildred G. Pabón Charneco
Hon. Edgardo Rivera García

Del 1 de agosto al 31 de agosto de 2014

Hon. Liana Piol Matta, presidenta
Hon. Roberto Feliberti Cintrón
Hon. Maite Oronoz Rodríguez

Del 1 de septiembre al 30 de septiembre de 2014

Hon. Rafael L. Martínez Torres, presidente
Hon. Erick V. Kolthoff Caraballo
Hon. Luis F. Estrella Martínez
En caso que sea necesario sustituir a algún juez que no pueda intervenir en algún asunto, se seguirá el procedimiento establecido en la Regla 4(d) del Reglamento del Tribunal Supremo, supra. El Tribunal continuará emitiendo y certificando opiniones y sentencias durante este periodo.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo